﻿On behalf of the
Government and people of Antigua and Barbuda, I would
like to congratulate you, Sir, on your election to preside
over this fifty-second session of the General Assembly. You
are well known to many of the envoys to the United
Nations, and we feel confident that under your guidance we
will have a productive session. I likewise wish to express
my country’s recognition to the Permanent Representative
of Malaysia, for the manner in which he conducted the
work of the fifty-first session. I also pay tribute to the
Secretary-General, who is entrusted with the advancement
of this Organization at such a critical time in its history.
One cannot walk through the edifices of the United
Nations without being asked to comment on the reform
process and the value of the number of conferences that the
Organization has staged. The conferences of this decade
have certainly had an impact on our understanding of
certain concepts, practices and generationally imparted
beliefs. Though we have taken many decisions,
implementation has proved to be difficult, and a
fundamental aspect of the reason or reasons for this is that
the United Nations needs to be reformed, and Governments
need to zealously renew their commitments to its existence
and continued advancement.
The Secretary-General’s report is most welcome, and
there are many points on which my country is in agreement
and others on which we think continued discussion and
debate are needed. Peace, security and disarmament are
vital to a safe and secure planet, and the countless
individuals who live daily in constant fear — whether
because of terrorists, hatred between ethnic groups,
internecine warfare or religious persecution — gives us
much concern.
The Organization must have trained and equipped
forces at all times, and the decision of a group of Member
States to participate in the establishment of a standby high-
readiness brigade is most encouraging. Additionally, there
is a need for the demobilization of paramilitary groups,
for demining and for an intensification of peacemaking,
peacekeeping and peace-building. Subsequently, the
problems associated with financing peace operations need
to be addressed in a meaningful manner.
Antigua and Barbuda strongly supports the concept
of results-based budgeting and endorses the proposal to
have the Secretary-General and the representatives of
Member States enter into a dialogue aimed at shifting the
United Nations programme budget from a system of input
accounting to one of results-based accountability.
Likewise, my country welcomes the reforms already put
in place in the Secretariat, through which field operations
have been considerably expanded, as a result of
cooperation between the Department of Political Affairs,
the Department of Peacekeeping Operations, the
Department of Humanitarian Affairs and other relevant
departments.
We are anxiously looking forward to June of next
year, when the diplomatic conference on the need to
establish an international criminal court will convene.
This undertaking is long overdue, and Antigua and
Barbuda has been working with neighbouring countries to
thwart the dangers of increased international crime, which
is so active in this hemisphere. Of particular concern is
the need for greater coordination among nations if the
blight of narcotics is to be meaningfully tackled. Strong
and determined efforts within certain countries will be
seriously undermined if there is not a united global
approach to manifestations and practices which will
destroy not only the fabric of our societies but the lives
of countless individuals.
The most talked-about aspect of reform, however, is
the “Question of equitable representation on and increase
in the membership of the Security Council and related
matters”. Numerous proposals on the question have been
advanced, some adding more confusion to the existing
deliberations. As such, Antigua and Barbuda wishes to
reiterate its declared position that any expansion should
include developing countries, and that both the Group of
African States and the Group of Latin American and
Caribbean States should be represented.
We would similarly like to see certain restrictions
placed on the use of the veto. We understand that all
efforts at restructuring and reform in the United Nations,
however, should be focused on economic growth and
development. In addition, my country is calling for a
7


reversal in the diminishing role of the General Assembly.
The accountability of the Security Council to the General
Assembly must be re-emphasized, and the General
Assembly should more actively assert its role in the
maintenance of international peace and security, in
accordance with General Assembly resolution 377 (V) of 3
November 1950, entitled “Uniting for peace”.
The buzzword that we are constantly hearing is
“globalization”. Those of us from small developing
countries would rather have the emphasis placed on poverty
alleviation, but the present-day reality incorporates the
belief that the emphasized process of globalization and
economic integration is unavoidable. There are new
techniques of production and new forms of organization
which have given flexibility to the location of industrial
activities and have reduced the share of wages in
production costs. In many of our democratic societies
throughout the world, where sacrifices have been made to
reduce unemployment, Governments are faced with the
daunting and even frightening reality that labour is
becoming a dispensable commodity. The International
Monetary Fund, the World Bank and the World Trade
Organization all are promoting the emergence of a global
market. The small countries of the Caribbean are forced to
adapt, and our businessmen must accept the reality that the
concept of protected markets is fast disappearing.
The multilateral financial institutions which provide
resources to developing countries at concessional rates
continue to use the gross national product as a basis for
judging our economic wherewithal. Antigua and Barbuda is
deemed to be middle-income, but the reality of my
country’s various vulnerabilities causes our people and
those of other Caribbean countries to bow to the flattery
and highlight the unjustness of this means of measurement.
Our sister island of Montserrat has recently had a
series of severe volcanic eruptions which have caused the
inhabitants much pain and anguish, and Antigua and
Barbuda, along with other Caribbean Community countries,
has endeavoured to render assistance. As a result, the
population of Antigua and Barbuda has increased by some
5 percent, which means that the resources of Government
for housing, health, education and all other services are
strained. Our citizens have, however, rendered much
support, and Antigua and Barbuda will do all in its power
to help alleviate the plight of our brothers and sisters from
that lovely but now unsafe island. We strongly support the
recommendation of the Committee of 24 that the United
Nations High Commissioner for Refugees and the United
Nations Development Programme should move swiftly to
assist in alleviating the plight of the sturdy but
beleaguered population of the Emerald Isle of the
Caribbean.
There are other dangerous volcanoes in the
Caribbean, and one is presently forming undersea in the
vicinity of Grenada. In 1974 Antigua and Barbuda
experienced an earthquake which measured 7.8 on the
Richter scale and which caused considerable destruction.
In 1995 Hurricane Luis unleashed its fury on our country
for 48 hours and was declared to have been the worst
storm of the century. Indeed, a single hurricane can set
back our development some 10 years. Yet the gross
national product continues to be used to measure our
economic performance, resulting in the absurd distortion
of Antigua and Barbuda’s being deemed more developed
than Mexico or Brazil.
We are pleased to read that at the 1995 Copenhagen
World Summit for Social Development, the conclusion
was reached that an economic system has no intrinsic
value. It has to be assessed in relation to the betterment
of the human condition. As such, a good economic
system should of necessity provide opportunities for
sufficient income to all members of the society; generate
enough resources to enable public institutions to fulfil
their responsibilities and promote the common good; and
permit, in addition to the government, participation by
citizens and other public and private actors in the
decision-making process. To this end, the Government of
Antigua and Barbuda is presently holding meetings in
various forums to discuss precisely the realities of
globalization and the achievement of a single market
within the Caribbean Community.
In June of this year a special session of the General
Assembly was held on the overall review and appraisal of
the implementation of Agenda 21. Though there was
disappointment at the outcome due to the inability of
countries to coalesce around a common position or
common commitments, there was the clear recognition
that the threat to the global commons remains a profound
reality. There is continued overexploitation and
degradation of what has been bequeathed to mankind,
whether in regard to overfishing, overgrazing, excessive
destruction of forests, or air and water pollution. We have
collectively failed to capitalize on the promise and
accomplishments of the 1992 Rio Conference.
Nine out of ten people in both the developed and
developing world have no idea what the term “sustainable
development” means and how it affects them. Nine out of
8


ten also have little appreciation of why mutual recognition
and mutual action are necessary. People have not been
made partners in the process of sustainable development,
and Governments should do more to make them so by
education via the mass media, in the schools, in public
debate and in public presentations.
The industrialized countries must take the lead in
changing their patterns of production and consumption to
save the global environment and assist developing countries
such as mine in our effort to meet our peoples’ basic needs,
to eradicate poverty and achieve economic growth. During
the special session in June, Caribbean newspapers reported
that every Caribbean representative zeroed in on the
“poverty issue”.
To eradicate poverty and achieve economic growth is
not an easy task and has been further compounded by the
fact that official development assistance, a crucial part of
the Rio agreements, has fallen from 0.33 per cent in 1992
to 0.27 per cent in 1995. This is well below the agreed and
accepted target of 0.7 per cent of the gross national product
of the industrialized countries pledged to development
assistance. The precipitous fall in official development
assistance has shifted the burden for sustainable
development unfairly to developing countries, destroying in
the process the equitable balance which was reached at that
very important Conference. Private capital and foreign
direct investment, once touted as the panacea for
sustainable development in developing countries, have
shown only selective benefits to some countries and have
bypassed the vast majority. A combination of private capital
flows, foreign direct investment and debt relief as part of an
overall financial package may be a solution.
In recognizing that an integrated approach to
sustainable development is necessary, since political,
economic, social and environmental issues are closely
interlinked and intertwined, we cannot overlook the integral
role that women can and should play in the quest for
sustainable development. In Rio, women were considered
a major group whose involvement was necessary to receive
the sought-after goals. Mainstreaming women’s concerns
and participation in the planning, implementation and
monitoring of all development and management of
environmental programmes to ensure that women benefit is
necessary for sustainable development. In this regard, we
call on the multilateral and bilateral donors to increase their
support for women’s organizations in countries such as
mine to enable them to play an active role in all aspects of
the developmental process.
There is, however, the fact that we must stress
repeatedly: the need to reduce the speed of the
globalization thrust. Dominant Governments and
institutions are setting deadlines and establishing agendas
with such severe demands that most other actors find
them impossible to follow. The alternative to
participation, as it now stands, is marginalization. If all
countries are required to fully participate, then there is a
clear need for selective linking processes with reference
to both national circumstances and national cultures.
This brings me to the vexing question of bananas.
The undoing of the Lomé trade agreement and the injury
which this hostile act will inflict on small, banana-
exporting countries of the Organization of Eastern
Caribbean States, of which Antigua and Barbuda is a
member, is tantamount to an act of war. Small, peace-
loving States, causing no harm to any other State under
the terms of the Lomé agreement, have found themselves
yoked by the recent World Trade Organization ruling.
Without some form of protection, the banana industry in
the States of the Caribbean Community (CARICOM)
would collapse, leading to severe social dislocation which
would ultimately manifest itself in political catastrophe.
Be reminded that on more than one occasion, the
President of the United States has cautioned that in this
galloping global economy, small States cannot be
trampled upon by their large neighbours.
When my country chose to host in May of this year
the regional seminar of the Committee of 24, better
known as the Special Committee on Decolonization, it
was because we knew that the Caribbean has many other
obstacles to overcome in the emerging history of our
region and the global community. Highlighted at the
meeting was the principled position of the Special
Committee that the sustained economic growth and social
advancement of the Non-Self-Governing Territories is an
essential prerequisite of the implementation of the
Declaration on the Granting of Independence to Colonial
Countries and Peoples. Of necessity, particular attention
has to be given to the environment, natural disaster
mitigation, public health, education, economic self-
sufficiency, the prevention of crime and illicit drug
trafficking.
The Non-Self-Governing Territories of the Caribbean
have the same problems as the independent countries in
regard to narcotics. There is a multidimensional thrust
upon our entities, as there is the challenge to
governability by non-State actors, the drug operators.
Caribbean countries additionally have to contend with
9


extraterritoriality and other forms of sovereignty challenges
from other States, primarily because of conflicting interests
and because the Caribbean States are small and lack
significant power.
The countries of CARICOM are, however,
endeavouring to improve most aspects of their existence,
and new ground in the integration arrangement has been
broken. Haiti has joined the ranks of CARICOM, a
development which is considered to be of immense
significance, and we wish to applaud the decision to have
the United Nations Mission in Haiti extended. There has
been further movement towards the CARICOM single
market and economy. When Protocol II is ratified, the
ground will be laid for the free movement of factors of
production among countries which have agreed to be bound
by its provisions. A plan is being developed for the
sustainability of both tourist and airline industries in the
region. Approval was given to a comprehensive human
resource development plan for the specific purpose of
building a more creative and productive workforce in the
Caribbean. Indeed, the countries of CARICOM are
endeavouring to overcome the major legacy of colonialism:
being placed on the periphery of the industrialized world.
As a collective body seeking the betterment of
mankind, the countries which form the United Nations need
to recognize that human advancement requires managing
markets as well as liberating them. Clearly, unbridled
markets tend to produce a race to the bottom, manifested
through a global search for the location with the weakest
regulatory, environmental, social and labour standards.
What is required is for rich and poor countries to have a
commonality of purpose that ensures a path of sustainable
development. Year after year my country pleads for genuine
acceptance of the principle of multilateralism, yet what is
projected under the banner is of a selective nature projected
by and through the powerful and the dominant. Together
we must find a way towards a global regime that reduces
emissions of greenhouse gases, accepting the necessity of
well-off nations to transfer the technology to make this
possible rather than viewing this shift as another
opportunity for private industry to profit.
It is sad that competitiveness can be pushed in a
direction which handicaps and retards human development.
State socialism failed, and in the process deprived hundreds
of millions of individuals of both liberty and prosperity.
Market forces, taken to the extreme, yield poorly distributed
rates of growth, plunder the natural environment and are
most devastating in regard to the wreckage of humans. The
States of the developing world are not just emerging
markets, they are human societies. Markets must be our
servant, not our master. Clearly, the reality of commerce
is global, but the paths to human development have
historically been proven to be local.
In approaching the twenty-first century, the
Government of the twin island States of Antigua and
Barbuda has decided that it should focus on human
capital and its development rather than focusing narrowly
on the economic question. There will be a continuance of
the policy of carrying out intense investigations and
feasibility studies to decide where to concentrate limited
resources. In addition, even though the Government is
divesting itself of some of its holdings and encouraging
greater private investment in vital services and
commodities, there are some areas, particularly those
surrounding technology, in which the Government has to
remain directly involved and catalytic; it will continue
with its practice of seeking consensus on determining key
industries and activities crucial and critical for
development.
We will continue to take pride in and to cherish the
United Nations, as we recognize its capacity for
achievements in areas beyond the reach of national or
regional authorities. Now the nations which comprise this
body must redouble their collective commitment for
translating vision into reality. That is why it is essential
to have international cooperation for development in the
forefront of our activities. The United Nations is still our
greatest hope for peace, development and social justice.








